Citation Nr: 0502995	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  01-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for keratoconus of both 
eyes. 



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION


The veteran served on active duty from June 15, 2000 to July 
14, 2000.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied entitlement to service connection for 
keratoconus of both eyes.  

This matter was remanded to the RO in August 2001.    


FINDING OF FACT

The veteran's keratoconus of both eyes clearly and 
unmistakably existed prior to his active service and did not 
increase in severity during that service. 


CONCLUSION OF LAW

The presumption of soundness is rebutted and keratoconus of 
both eyes was not aggravated in active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In letters dated in August 2001 and May 2004, VA notified the 
veteran of the evidence needed to substantiate the claim and 
offered to assist him in obtaining any relevant evidence.  
The letters gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  The 
letters informed the veteran that he could submit his own 
evidence.  This notice served to inform the veteran that he 
could submit relevant evidence in his possession.

In Pelegrini, the Court held that the VCAA notice should 
generally be provided before an initial unfavorable agency of 
original jurisdiction (AOJ) decision is issued on a claim, a 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, at 119-20  

In this case, the VCAA notice was provided after the initial 
AOJ adjudication.  The veteran ultimately received the 
required notice through the above cited letters.  In 
Pelegrini, the Court noted that its decision was not intended 
to invalidate RO decisions issued prior to VCAA notice, and 
that a sufficient remedy for deficient notice was for the 
Board to ensure that proper notice was provided.  Pelegrini 
v. Principi, at 120, 122-4.  The Board has ensured that the 
required notice was given.

In any event, the veteran was not prejudiced by the delayed 
notice.  He did not report the existence of, or submit, 
additional evidence in response to the notice.  Even if he 
had submitted additional evidence substantiating his claim, 
he would have received the same benefit as he would have 
received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

All identified service and private medical records were 
obtained.  No VA treatment records were identified.  Private 
medical records from Fashion Lens, and medical statements 
from Dr. G.S. and Dr. R.L. have been obtained.  At the VA 
examination in October 2003, the veteran informed the VA 
examiner that he would try to secure old examination reports 
in the next few days and submit them to VA.  In the May 2004 
letter, the RO again informed the veteran of what evidence to 
submit and informed the veteran where to submit or send this 
evidence.  The veteran did not identify or submit any 
additional evidence to the RO.  There is no identified 
relevant evidence that has not been accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran underwent a VA 
examination in October 2003 and a medical opinion as to 
whether the disability existed prior to service and was 
aggravated during service was obtained.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000);.


Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002). 

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  The United 
States Court of Appeals for the Federal Circuit has adopted 
the General Counsel's position.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran essentially contends that keratoconus of both 
eyes was incurred during his period of service.  He asserts 
that the medical evidence of record shows that he did not 
have this disability prior to service.   

The service enlistment examination report dated in April 
2000, shows that the veteran reported that he wore glasses.  
The examining physician noted that the veteran had near-
sightedness, which was corrected with glasses.  Examination 
revealed distant vision on the right was 20/40 corrected to 
"20/50" and distant vision on the left 20/50 corrected to 
20/30.  

The service medical records show that on June 16, 2000, the 
veteran underwent optometry screening.  During this 
examination, the veteran's vision was found to be 
uncorrectable to a satisfactory level in the right eye.  
During additional corneal topography testing, it was 
determined that the veteran had a moderate amount of 
keratoconus of both eyes but more extensive on the right eye.  
On June 22, 2000, the veteran underwent a Medical Board 
examination.  Examination of both corneas showed elliptical 
keratometry patterns consistent with keratoconus.  The 
diagnosis was keratoconus which existed prior to service.  
The Medical Board report indicates that the veteran did not 
meet the standards for enlistment in military service due to 
keratoconus.  

The veteran underwent VA examination in October 2003.  The 
examination report indicates that the veteran's intraocular 
pressure was measured with Goldmann tonometry and the 
veteran's corneas were mapped with corneal topography.  A 
dilated funduscopic evaluation was also conducted.  The 
diagnosis was keratoconus, right eye greater than left, and 
myopia, astigmatism, right eye greater than left.  This 
diagnosis was based upon the examination findings and the 
results of the diagnostic tests.  Evaluation of the cornea in 
the right eye was significant for obvious keratoconic changes 
as viewed with the slit lamp.  There was also a finding of a 
Fleisher's ring on the cornea of the right eye and a positive 
Munson sign on the down gaze of the right eye.  Evaluation of 
the cornea of the left eye was significant for possible mild 
keratoconic changes.  Mapping of the veteran's corneas with 
corneal topography revealed classic keratoconic presentation, 
right eye greater than left.  

The VA examiner concluded that the onset of the keratoconus 
was somewhere between 1996 and March 2000.  Before rendering 
this opinion, the examiner reviewed all of the evidence of 
record, including the eye examinations dated in October 18, 
1996; March 30, 2000; April 21, 2000; June 2000; and March 
12, 2001.  

The VA examiner noted that in October 1996 the veteran's eye 
glass prescription listed  simple myopia of the right and 
left eyes with best corrected vision of 20/20 in each eye.  
The veteran did not have an astigmatism during examination at 
that time.  The VA examiner further noted that the next 
available examination was the March 2000 examination.  The VA 
examiner pointed out that this examination showed a 
significant change in the veteran's prescription, and the 
right eye now demonstrated a significant amount of 
astigmatism.  The VA examiner noted that the examination 
showed that the veteran's vision was decreased to a best 
corrected vision of 20/30 in the right eye.  

The left eye remained with simple myopias, and no astigmatism 
with a best corrected vision of 20/20.  A diagnosis of 
refractive amblyopia in the right eye was made.  The VA 
examiner disagreed with this diagnosis.  The examiner 
explained that an amblyopic eye was an eye that was not able 
to be corrected to 20/20 because of deficiencies that 
happened during the first few years of life, the eye never 
matured to 20/20.  The VA examiner commented that it was not 
possible for the veteran to have amblyopia in his right eye 
in March 2000, because he had 20/20 vision in his right eye 
in October 1996.  The examiner stated that the right eye was 
not a lazy eye with 20/30 vision as noted on the March 2000 
examination, but it was an eye that decreased from 20/20 
corrected vision in 1996, to 20/30 in March 2000.  The VA 
examiner noted that it was most likely that the examiner of 
the March 2000 exam did not have access to the October 1996 
record.

The VA examiner added that on the next examination in April 
2000, which was the veteran's enlistment examination, the 
best vision in the veteran's right eye was 20/50 with two 
diopters of astigmatism in the right eye, and 20/30 in the 
left eye.  The VA examiner also noted that the June 2000 
examination showed that the veteran had 20/30 vision in the 
right eye with two diopters of astigmatism, and 20/20 vision 
in the left eye, and that the findings on the current 
examination, showed that the veteran's best corrected vision 
in the right eye was 20/25-2, which was in the vicinity of 
20/30 with 2 and 1/2 diopters of astigmatism.  The VA examiner 
concluded that the prescription from the current examination 
was consistent with the findings on the March 2000 
examination, and the veteran's prescription, namely the 
astigmatism component from the keratoconus, did not seem to 
have changed from March 2000 to October 2003. 

The VA examiner concluded that based upon the information 
that the veteran's prescription changed from 1996 to March 
2000 in such a way that the change was due to an increase in 
astigmatism in the right eye and a decrease in the best 
corrected vision in the right eye, it was safe to say that 
these changes were completely consistent with the expected 
findings of keratoconus.  The VA examiner stated that put 
another way, the changes from 1996 to March 2000 were 
consistent with the onset of keratoconus being somewhere 
between 1996 and March 2000.  The record shows that the 
veteran entered service on June 15, 2000.       

Since keratoconus was not specifically identified, the 
veteran is accorded the presumption of soundness at entrance 
on active duty.  38 U.S.C.A. §§ 1111.  

While the pre-service treatment records, and the April 2000 
enlistment examination do not specifically identify 
keratoconus; the Medical Board essentially found that the 
keratoconus pre-existed service, and the VA examiner 
interpreted the evidence as showing that the keratoconus pre-
existed service.  It is perhaps understandable that 
keratoconus was not identified on the examination for service 
entrance, since that disability was only confirmed after more 
detailed testing conducted shortly after service entrance, 
and on the VA examination.  

The VA examiner explained that keratoconus, consisted of 
changes in the curvature of the cornea.  Associated with 
these changes, are changes in the veteran's refractive error 
when a higher levels of astigmatism developed.  The VA 
examiner stated that based upon the available data, the 
amount of astigmatism found on examination in October 2003 
was the same as found in March 2000.  The VA examiner 
concluded that the veteran's condition did not progress 
during his period of active duty.  

The veteran and his representative assert that the records 
from Fashion Lens and a statement from Dr. G.S. establish 
that the veteran did not have keratoconus prior to service.  
In a December 2000 statement, Dr. G.S. stated that the 
veteran was seen in his office in March 2000.  Dr. G.S. 
stated that the veteran presented to the office with a chief 
complaint of decreased distance vision, and the veteran 
reported that the he had glasses that were two years old, 
although he did not have the glasses at the time of the exam.  
Dr. G.S. noted that previous eye history was unremarkable.  
Dr. G.S. stated that exam findings revealed a best corrected 
visual acuity of 20/30 in the right eye and 20/20 in the left 
eye and all exam findings were normal.  The diagnosis was 
refractive amblyopia of the right eye.  Dr. G.S. stated that 
the exam findings did not indicate that keratoconus was 
present at that time of the March 2000 exam.  

The Board finds that this statement to be of limited 
probative value.  Dr. G.S. did not conduct a corneal 
topography to confirm the diagnosis.  It also does not appear 
that Dr. G.S. had access to all of the veteran's medical 
records, including the October 1996 eye examination findings 
(as the VA examiner pointed out in the October 2003 VA 
examination report).  Further, Dr. G.S. did not provide a 
rationale for the conclusion that the exam findings did not 
show keratoconus in March 2000.

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption of soundness, but this 
standard does not require the absence of conflicting 
evidence. Kent v. Principi, 04-7062 (Fed. Cir. Dec. 1, 2004).  

"All that [ 38 U.S.C. § 1111] requires is that the evidence, 
whatever it may be, must lead, clearly and unmistakably, to 
the conclusion that the injury or disease existed before the 
veteran entered the service."  Harris v. West, 203 F.3d 
1347, 1349 (Fed. Cir. 2000).  While Dr. G.S's opinion 
constitutes negative evidence, the only medical professionals 
to conduct detailed testing and review all the relevant 
records have concluded that keratoconus pre-existed service.

The veteran also submitted lay statements in support of his 
claim.  In these statements, the veteran's family member and 
a friend indicated that the veteran did not have an eye 
disease before service and he only had normal nearsightedness 
and astigmatism.  The veteran himself contends that he did 
not have keratoconus before service.  The veteran's, his 
friend's, and his family member's statements are afforded no 
probative weight in the absence of evidence that the veteran, 
or the other lay persons, have the expertise to render 
opinions about medical matters.  

Although the veteran and other lay persons are competent to 
testify as to the veteran's in-service symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence of record which establishes 
that the veteran and the other lay persons have the expertise 
to render such medical opinions.  

For these reasons the Board concludes that the evidence is 
clear and unmistakable that keratoconus pre-existed service.

A remaining question is whether there is clear and 
unmistakable evidence that the keratoconus was not aggravated 
in service.  As noted above, the examiner who conducted the 
October 2003 VA examination concluded that this examination 
was consistent with the March 2000 examination.  The VA 
examiner stated that the veteran's prescription, namely the 
astigmatism component from keratoconus, did not seem to have 
changed from March 2000 to October 2003.  

The VA examiner's opinion is consistent with the fact that 
the veteran's reported vision did not worsen during his brief 
period of service, and that the refractive error identified 
on the October 2003 VA examination was no worse than that 
reported on the examination for service enlistment.  These 
findings, together with the VA examiner's opinion, constitute 
clear and unmistakable evidence that the pre-existing 
keratoconus did not increase in severity during the veteran's 
period of active service from June 15 to July 14, 2000.  

The veteran and his representative argue that because there 
is a difference of opinion between two eye doctors, 
"reasonable doubt" should be applied and the claim should 
be granted.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
In the present case, as discussed above, the Board finds that 
there is not an approximate balance of positive and negative 
evidence.  As discussed above, the Board finds that the 
evidence against the claim, which consists of the June 2000 
Medical Board report and the October 2003 VA examination 
report is more probative and outweighs the evidence in 
support of the claim, which consists of the December 2000 
statement by Dr. G.S.  Therefore, the preponderance of the 
evidence of record is against the veteran's claim for service 
connection, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  

The Board also notes that the veteran's representative has 
requested that an opinion be obtained from an independent 
medical expert (IME) in connection with the instant claim 
pursuant to 38 U.S.C.A. § 7109 (West 2004) because there is a 
difference of opinion between Dr. G.S. and the VA doctor.  
The Board may obtain an advisory medical opinion from an IME 
when, in its opinion, a medical opinion is warranted by the 
medical complexity or controversy involved in the appeal.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2004).  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).

In this case, there is no complex or controversial medical 
question warranting an IME opinion.  As discussed above, the 
medical evidence before the Board includes two medical 
opinions addressing the etiology of the veteran's 
keratoconus.  The June 2000 Medical Board Opinion and the 
October 2003 VA medical opinion were based upon examination 
of the veteran and included specialized testing such as the 
corneal topography to confirm the diagnosis.  

The October 2003 VA examination report was based upon review 
of all available medical evidence including pre-service 
medical evidence and post-service medical evidence.  This 
medical evidence forms an adequate basis for an appellate 
decision and establishes that the veteran has keratoconus 
which had its onset between 1996 and March 2000.  

Neither the veteran nor his representative has presented any 
specific argument which would lead the Board to believe that 
an IME opinion would add anything to the record as it is 
presently constituted.  Thus, the Board finds that the 
medical evidence in this case does not present a complex 
medical question or controversy.  Good cause not being shown, 
an advisory opinion from an independent medical expert is not 
required under 38 C.F.R. § 20.902.  See also 38 C.F.R. 
§ 20.901(d). 

Therefore, for the reasons discussed above, the Board finds 
that service connection for keratoconus of both eyes is not 
warranted, since there is clear and unmistakable evidence 
that the keratoconus existed prior to service and did not 
increase in severity during active service.  The Board 
concludes that the preponderance of the evidence of record is 
against the veteran's claim for service connection for 
keratoconus of both eyes and the benefit of the doubt 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.  
The claim is therefore denied. 


ORDER

Entitlement to service connection for keratoconus of both 
eyes is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


